In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-12-0506-CR
                           ________________________
                                       
                        JORGE MUNOZ PALACIOS, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                    On Appeal from the 222nd District Court
                           Deaf Smith County, Texas
       Trial Court No. CR-11L-182, Honorable Roland D. Saul, Presiding 

                                       
                                 March 6, 2013
                                       
                              MEMORANDUM OPINION
                                       
                Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                                       
Pending before this court is a motion to dismiss the appeal signed by both appellant Jorge Munoz Palacios and his attorney.  Without passing on the merits of the case, we grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeal.  Having dismissed the appeal at appellants request, no motion for rehearing will be entertained, and our mandate will issue forthwith.
						Per Curiam
Do not publish.